    Case: 1:20-cv-01023 Document #: 51 Filed: 02/09/21 Page 1 of 25 PageID #:654




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

PLB INVESTMENTS LLC, JOHN KUEHNER,)
and A.S. PALMER INVESTMENTS LLC,                  )
individually and on behalf of all those similarly )
situated,                                         )
                                                  )
               Plaintiffs,                        )
                                                  )         No. 20 C 1023
        v.                                        )
                                                  )         Judge Sara L. Ellis
HEARTLAND BANK AND TRUST                          )
COMPANY and PNC BANK N.A.,                        )
                                                  )
               Defendants.                        )

                                    OPINION AND ORDER

       The U.S. Securities and Exchange Commission (“SEC”) filed a case against Today’s

Growth Consultant Inc. (“TGC”), alleging that TGC and its owner, Kenneth D. Courtright III,

engaged in a Ponzi scheme that defrauded investors. Plaintiffs PLB Investments LLC (“PLB”),

John Kuehner, and A.S. Palmer Investments LLC (“A.S. Palmer”), all TGC investors, filed this

putative class action against two banks with which TGC and Courtright had accounts,

Defendants Heartland Bank and Trust Company (“Heartland”) and PNC Bank N.A. (“PNC”).

Plaintiffs allege that Heartland and PNC committed fraud, violated their obligations under the

Illinois Fiduciary Obligations Act (“FOA”), 760 Ill. Comp. Stat. 65/1 et seq., breached their

fiduciary duties, aided and abetted TGC and Courtright’s fraud and breaches of fiduciary duty,

or, alternatively, acted negligently. Heartland and PNC seek dismissal of the complaint pursuant

to Federal Rule of Civil Procedure 12(b)(6). Because Plaintiffs’ allegations do not support an

inference that PNC allowed TGC and Courtright to misappropriate investor funds with actual

knowledge of the misappropriation or in bad faith, the Court dismisses all claims against PNC
     Case: 1:20-cv-01023 Document #: 51 Filed: 02/09/21 Page 2 of 25 PageID #:655




without prejudice. But because Plaintiffs have sufficiently alleged bases to hold Heartland liable

for its actions in facilitating TGC and Courtright’s wrongful conduct, Plaintiffs may proceed

against Heartland on their affirmative FOA claim. Plaintiffs also may proceed against Heartland

with respect to their aiding and abetting claims with respect to Heartland’s actions on or after

September 10, 2018, when Heartland learned of the Ponzi scheme.

                                          BACKGROUND 1

I.      Overview of TGC’s Investment Scheme

        TGC, also known as The Income Store, claimed it would provide investors with a

guaranteed rate of return through revenues it generated from websites it built and acquired.

Courtright co-owned TGC with his wife. He served as the chief executive officer and president

from March 2009 through August 2019, at which time his wife took over as president.

        TGC advertised its investment opportunities on websites and radio, touting its expertise

in monetizing websites. Interested investors then entered into Consulting Performance

Agreements (“CPAs”) with TGC. Since at least 2013, TGC offered and sold approximately 700

CPAs to over 500 investors. Pursuant to the CPAs, investors paid an upfront fee that TGC

would use “exclusively for the purchase, hosting, maintenance and marketing of the revenue

generating website and the building, hosting, maintenance and marketing of the Authority Site

for the benefit of” the investor. Doc. 1-2 at 6. In exchange, TGC guaranteed investors a

minimum rate of return in perpetuity on the revenue TGC generated from those websites.

1
  The facts in the background section are taken from Plaintiffs’ complaint and exhibits attached thereto
and are presumed true for the purpose of resolving Heartland and PNC’s motions to dismiss. See Virnich
v. Vorwald, 664 F.3d 206, 212 (7th Cir. 2011); Local 15, Int’l Bhd. of Elec. Workers, AFL-CIO v. Exelon
Corp., 495 F.3d 779, 782 (7th Cir. 2007). A court normally cannot consider extrinsic evidence without
converting a motion to dismiss into one for summary judgment. Hecker v. Deere & Co., 556 F.3d 575,
582–83 (7th Cir. 2009). Where a document is referenced in the complaint and central to plaintiff’s
claims, however, the Court may consider it in ruling on the motion to dismiss. Id. The Court may also
take judicial notice of matters of public record. Gen. Elec. Cap. Corp. v. Lease Resol. Corp., 128 F.3d
1074, 1080–81 (7th Cir. 1997).

                                                   2
    Case: 1:20-cv-01023 Document #: 51 Filed: 02/09/21 Page 3 of 25 PageID #:656




Typically, the return, paid monthly, was the greater of up to 20% of an investor’s initial

investment or 50% of the investor’s designated website’s revenue.

       TGC had much success generating investments, raising at least $75 million between

January 2017 and October 2019. But its advertised business model proved unsuccessful, with

TGC failing to timely purchase and build the promised websites and generate the amount of

revenue it had promised to investors. Consequently, to cover the guaranteed returns and remain

in business, TGC turned to a Ponzi scheme, paying early investors with money TGC raised from

later investors. For example, again between January 2017 and October 2019, TGC paid

investors at least $30 million, but because investor websites generated only approximately $9

million in advertising and product sales revenue during that time period, TGC funded the

shortfall through new investments. Beginning in May 2019, TGC also used over $12 million in

loans from distressed lending companies to help make up the difference.

       TGC also spent investor funds on Courtright’s personal expenses. Courtright transferred

over $1.5 million from TGC’s bank accounts to himself or entities he controlled between January

2017 and October 2019. Additionally, Courtright used TGC’s bank accounts to pay over

$36,851 in personal credit card expenses, as well as over $12,000 in 2018 and over $24,000 in

2019 in tuition expenses to a private secondary school.

       Ultimately, on December 13, 2019, TGC informed its investors of a temporary

moratorium on payments but indicated its intent to resume payments in April 2020. TGC also

offered investors the option to buy back their investments in exchange for an interest-bearing

promissory note.




                                                 3
       Case: 1:20-cv-01023 Document #: 51 Filed: 02/09/21 Page 4 of 25 PageID #:657




II.      Investigations into TGC and Courtright

         On December 27, 2019, the SEC filed suit against TGC and Courtright, seeking to

terminate the Ponzi scheme and freeze their assets. SEC v. Today’s Growth Consultant Inc., No.

19 C 8454 (N.D. Ill.). The court entered an order freezing assets, appointing a receiver, and

staying claims against TGC on December 30, 2019. The court unsealed the SEC case on January

15, 2020. In her initial report, the receiver determined that, in 2018 and 2019, TGC received

investments of $41.5 million and had operating expenses of approximately $34.6 million. The

receiver further reported that, in 2018, TGC had under $2 million in website revenue but made

approximately $12.7 million in payments to investors, with a total loss that year of $5.7 million.

This trend continued in 2019, with TGC website revenue under $4 million, investor payouts of

$16.5 million, and a $7.5 million loss.

         In February 2020, the government filed a criminal complaint against Courtright, charging

him with wire fraud. United States v. Courtright, No. 20 CR 77 (N.D. Ill.). On December 30,

2020, after the filing of this case, the receiver filed a complaint against Heartland and PNC,

alleging violations of the FOA, breach of fiduciary duty, aiding and abetting Courtright’s breach

of fiduciary duty, negligence, fraudulent transfer, and unjust enrichment. Damian v. Heartland

Bank & Tr. Co., No. 20 C 7819 (N.D. Ill.).

III.     TGC’s Banking Relationship with Heartland and PNC

         A.     Relevant Banking Regulations

         Federal banking regulations require banks to have procedures in place that allow them to

“form a reasonable belief that [they] know[ ] the true identity of each customer.” 31 C.F.R.

§ 1020.220(a)(2). Pursuant to federal regulations, banks must also develop customer due

diligence programs to identify suspicious activity, such as repetitive or unusual fund transfer



                                                 4
    Case: 1:20-cv-01023 Document #: 51 Filed: 02/09/21 Page 5 of 25 PageID #:658




activity, transactions inconsistent with the account holder’s business, transfers among related

accounts, large fund transfers in round dollar amounts, and transacting businesses sharing the

same address. The Bank Secrecy Act (“BSA”), targeted to prevent money laundering, requires

banks to develop and maintain a compliance program that includes internal controls, independent

testing, and proper training.

       B.      Heartland

       TGC had business bank accounts at Heartland, on which Courtright was an authorized

signatory. Courtright also had a personal banking relationship with Heartland since 2008.

Heartland held mortgages on at least two of Courtright’s properties, including his main residence

and a condominium in downtown Chicago. Courtright informed Heartland that he operated TGC

from his main residence and that TGC paid him monthly rent. Courtright made about 1,400

transfers totaling approximately $5 million out of TGC’s business accounts at Heartland for

personal reasons, including for fast food, mortgage payments to Heartland, insurance,

automotive needs, and marble. This included over $323,000 in transfers from TGC’s accounts to

the mortgage account at Heartland for Courtright’s personal residence between January 2017 and

October 2018, with $3,000 transferred each week.

       Thomas Kentner served as the Heartland loan officer on all of Heartland’s loans to TGC

and Courtright from 2015 through October 2018. He reviewed TGC’s applications for loans,

lines of credit, and extensions. Heartland also had copies of CPAs, as well as TGC’s and

Courtright’s personal financial statements, all of which it reviewed. After speaking with

Courtright and other TGC officers to gather additional information, Kentner prepared

commercial loan credit memos (“Credit Memos”), which Heartland used to approve or deny

TGC’s loan requests and establish the terms of the loans.



                                                 5
    Case: 1:20-cv-01023 Document #: 51 Filed: 02/09/21 Page 6 of 25 PageID #:659




       In March 2015, TGC sought a loan, which Courtright indicated would cover a cash flow

deficit created by a delay in the receipt of a wire from one of TGC’s customers. Heartland

approved the application and extended a thirty-day loan to TGC for $66,886. In June 2015,

Heartland approved a $90,000 thirty-day loan to TGC to cover another cash flow deficit. That

same month, TGC applied for a $200,000 revolving line of credit to fund its accounts receivable,

which Heartland approved in July 2015. In support of the line of credit request, Courtright

represented that TGC had a cash flow gap that resulted from the time between when an investor

signed a contract, TGC purchased a website, and TGC received the investor’s funds and

advertising revenues from the website. Heartland renewed TGC’s line of credit in July 2016. In

April 2017, before TGC’s line of credit matured, TGC applied for a $200,000 forty-five-day loan

to cover an additional cash flow gap. At that time, TGC had drawn down $180,000 of its

existing line of credit and represented that it expected a $522,000 receivable and $3.5 million in

product sales at the end of April but needed funds in the interim to pay payroll, payroll taxes, and

advertising.

       TGC sought to renew its $200,000 line of credit again in August 2017. In response,

Heartland requested TGC’s current financial statements. Heartland learned from Courtright that

because TGC had recently switched accountants for performance-related issues, TGC’s new

accountants were in the process of updating TGC’s 2016 and 2017 financial statements. Because

Heartland “was not comfortable” extending TGC’s line of credit for a full year without

reviewing TGC’s updated financials and future business plans, it extended TGC’s line of credit

for only three months. Doc. 1 ¶ 136. Heartland proceeded to renew the line of credit in three-

month increments three more times while TGC updated its financial statements. During this

time period, Courtright told Heartland that TGC had restructured the CPAs so that TGC received



                                                 6
   Case: 1:20-cv-01023 Document #: 51 Filed: 02/09/21 Page 7 of 25 PageID #:660




85%, and not just 50%, of website revenue, and that TGC’s website portfolio was generating

$410,000 per month and growing $20,000 per month. Courtright also represented to Heartland

that TGC now focused primarily on acquiring and maintaining websites that had preexisting

advertisement revenue as opposed to building the websites from scratch, claiming the shift in

focus helped fuel “exponential growth.” Id. ¶ 139. A September 22, 2017 Credit Memo

reflected Courtright’s representations, but the CPAs TGC provided to Heartland for review in

September 2017 continued to reflect the 50% revenue split with investors.

       On August 7, 2018, TGC’s chief financial officer finally provided Heartland with TGC’s

updated balance sheets and profit and loss statements for 2017 and through July 2018. TGC’s

2017 profit and loss statement showed it incurred more than $2 million in losses that year, with

website and product revenue totaling less than $3 million and investor payouts totaling over $8

million. The 2018 year-to-date profit and loss statement also showed TGC operating at a loss,

with website and product revenue bringing in less than $1 million and investor payouts

exceeding $6 million. After reviewing these statements, Heartland’s Kentner and Joe Brock

spoke with TGC’s controller on August 29, 2018. Kentner and Brock expressed concern that

TGC’s website revenue had decreased significantly while investor payouts had increased, a

picture that was at odds with Courtright’s representations of TGC’s success. In response, TGC’s

controller acknowledged that TGC used incoming money from new investors to make up any

shortfalls in guaranteed investor payouts. Heartland’s Kentner and Don Funk then met with

Courtright and TGC’s chief financial officer on September 10, 2018 to further discuss TGC’s

financial statements and business model. At that meeting, Courtright acknowledged that TGC

had used and would continue to use incoming investor funds to cover the shortfall between

website revenues and investor payouts until the website revenues increased or TGC developed an



                                                7
      Case: 1:20-cv-01023 Document #: 51 Filed: 02/09/21 Page 8 of 25 PageID #:661




alternative revenue stream. Hearing this, Heartland determined it was “uncomfortable” with

TGC’s business model and decided to terminate its relationship with TGC. Id. ¶ 153. Heartland

informed Courtright of this decision in a September 14, 2018 phone call and purportedly closed

TGC’s accounts by October 23, 2018. Nonetheless, Courtright continued making payments from

TGC’s accounts at Heartland for personal and business purposes thereafter. Heartland did not

report the Ponzi scheme to TGC investors.

        C.     PNC

        After Heartland indicated it would close TGC’s accounts, TGC moved its bank accounts

to PNC in September 2018. Courtright was again an authorized signatory on TGC’s accounts,

and he also opened a personal account at PNC around the same time. PNC knew that Heartland

had abruptly closed TGC’s accounts at the time TGC opened its PNC accounts. Deposits into

TGC’s PNC accounts reflected that the deposited funds came from investors to purchase

websites. TGC also deposited loan proceeds in its PNC accounts and instructed PNC to use

funds from its accounts to make payments to investors and repay loans. At some point, PNC

learned that the SEC was investigating TGC. PNC continued to accept deposits from investors,

however. It eventually stopped doing so several days before producing TGC’s bank records to

the SEC in late 2019.

IV.     Plaintiffs’ TGC Investments

        PLB entered into a CPA with TGC on September 13, 2018, investing $100,000 for a

single website by wiring that amount on September 14, 2018 to TGC’s accounts at Heartland.

Kuehner entered into a CPA and invested $300,000 with TGC in August 2018, wiring that

amount to TGC’s Heartland accounts. Kuehner also invested $350,000 in 2019, wiring that

amount to TGC’s accounts at PNC. A.S. Palmer entered into a CPA and invested $100,000 in



                                               8
    Case: 1:20-cv-01023 Document #: 51 Filed: 02/09/21 Page 9 of 25 PageID #:662




May 2017 and an additional $100,000 in February 2018, wiring those amounts to TGC’s

accounts at Heartland.

                                      LEGAL STANDARD

       A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the complaint, not

its merits. Fed. R. Civ. P. 12(b)(6); Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir.

1990). In considering a Rule 12(b)(6) motion to dismiss, the Court accepts as true all well-

pleaded facts in the plaintiff’s complaint and draws all reasonable inferences from those facts in

the plaintiff’s favor. AnchorBank, FSB v. Hofer, 649 F.3d 610, 614 (7th Cir. 2011). To survive

a Rule 12(b)(6) motion, the complaint must not only provide the defendant with fair notice of a

claim’s basis but must also be facially plausible. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);

see also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

       Rule 9(b) requires a party alleging fraud to “state with particularity the circumstances

constituting fraud.” Fed. R. Civ. P. 9(b). “This ordinarily requires describing the ‘who, what,

when, where, and how’ of the fraud, although the exact level of particularity that is required will

necessarily differ based on the facts of the case.” AnchorBank, 649 F.3d at 615 (citation

omitted). Rule 9(b) applies to “all averments of fraud, not claims of fraud.” Borsellino v.

Goldman Sachs Grp., Inc., 477 F.3d 502, 507 (7th Cir. 2007). “A claim that ‘sounds in fraud’—

in other words, one that is premised upon a course of fraudulent conduct—can implicate Rule

9(b)’s heightened pleading requirements.” Id.




                                                 9
     Case: 1:20-cv-01023 Document #: 51 Filed: 02/09/21 Page 10 of 25 PageID #:663




                                              ANALYSIS

I.      FOA

        Heartland and PNC first argue that the FOA provides them with a defense to all of

Plaintiffs’ claims. 2 The FOA is “meant to shift the burden of employing honest fiduciaries to the

principal instead of the banking institution.” Time Savers, Inc. v. LaSalle Bank, N.A., 371 Ill.

App. 3d 759, 769 (2007). In other words, it provides a “total defense to banks for all claims

arising from a bank’s honest interactions with fiduciaries.” Crawford Supply Grp., Inc. v.

LaSalle Bank, N.A. (Crawford Supply I), No. 09 C 2513, 2010 WL 320299, at *9 (N.D. Ill. Jan.

21, 2010).

        Plaintiffs contend that several sections of the FOA apply to their claims, all of which,

with slight differences as to the type of transfer at issue, generally protect a bank from liability

for the misappropriation of investor funds by a fiduciary unless the bank has actual knowledge of

the misappropriation or knowledge of sufficient facts that its actions amount to bad faith. 760 Ill.

Comp. Stat. 65/5, 6, 7, 8, 9. Consequently, a plaintiff generally may state a claim that the FOA

allows only if it pleads “(1) that the bank had actual knowledge of the fiduciary’s

misappropriation of the principal’s funds, or (2) that the bank has knowledge of sufficient facts

that its actions in paying the funds amount to bad faith.” Time Savers, Inc., 371 Ill. App. 3d at

768. Plaintiffs need not plead evidentiary facts to avoid the FOA bar, but they must do more

2
  In a footnote, PNC also argues that the FOA does not provide Plaintiffs with an affirmative claim, citing
the Seventh Circuit’s decision in Appley v. West, 832 F.2d 1021, 1031 (7th Cir. 1987). Although one
could read language in Appley as supporting this argument, some Illinois state and federal court decisions
have suggested that, even after Appley, the FOA allows for an affirmative claim. See Crawford Supply
Grp., Inc. v. Bank of Am., N.A. (Crawford Supply II), No. 09 C 2513, 2011 WL 1131292, at *10 (N.D. Ill
Mar. 28, 2011) (collecting cases); Cont’l Cas. Co. v. Am. Nat’l Bank & Tr. Co. of Chi., 385 Ill. App. 3d
687, 696–97 (2008) (discussing the trial court’s grant of summary judgment on a claim for the violation
of FOA § 9). Because PNC does not meaningfully contest Plaintiffs’ ability to pursue an affirmative
claim under the FOA and Heartland does not raise the argument at all, to the extent Plaintiffs allege facts
to support the banks’ liability under the FOA, the Court allows Plaintiffs to affirmatively pursue such a
claim.

                                                    10
   Case: 1:20-cv-01023 Document #: 51 Filed: 02/09/21 Page 11 of 25 PageID #:664




than merely use “the words ‘actual knowledge’ and ‘bad faith.’” Id. Section 7 of the FOA

further provides that a bank may be held liable if a fiduciary misuses funds to pay a personal debt

to that bank, even absent the bank’s actual knowledge of the misconduct or bad faith. 760 Ill.

Comp. Stat. 65/7 (“If . . . a check is payable to the drawee bank and is delivered to it in payment

of or as security for a personal debt of the fiduciary to it, the bank is liable to the principal if the

fiduciary in fact commits a breach of his obligation as fiduciary in drawing or delivering the

check.”). The parties agree that TGC and Courtright misappropriated investor funds, including

by making deposits to Courtright’s personal accounts at both Heartland and PNC and using funds

from TGC’s accounts to pay Courtright’s personal expenses. Their dispute centers instead on

whether Plaintiffs have adequately alleged that (1) Heartland and PNC had actual knowledge of

TGC and Courtright’s misappropriation of investor funds, (2) Heartland and PNC had

knowledge of sufficient facts regarding TGC and Courtright’s wrongdoing such that their actions

amounted to bad faith, or (3) Courtright breached his fiduciary duty by using investor funds to

make payments to Heartland on his personal debt. The Court examines these arguments in turn.

        A.      Actual Knowledge

        For purposes of the FOA, “actual knowledge” means “the awareness at the moment of

the transaction that the fiduciary is defrauding the principal or having express factual information

that funds are being used for private purposes that violate the fiduciary relationship.” Time

Savers, Inc., 371 Ill. App. 3d at 768 (internal quotation marks omitted) (quoting Cont’l Cas. Co.

v. Am. Nat’l Bank & Tr. Co. of Chi., 329 Ill. App. 3d 686, 703 (2002)). What Heartland or PNC

should have known from the circumstances does not suffice; Plaintiffs must instead allege facts

that give rise to the inference that Heartland and PNC actually knew of TGC and Courtright’s




                                                   11
    Case: 1:20-cv-01023 Document #: 51 Filed: 02/09/21 Page 12 of 25 PageID #:665




misconduct. Paloian v. F.D.I.C., No. 11 C 50017, 2011 WL 5325562, at *7 (N.D. Ill. Nov. 2,

2011).

         Plaintiffs allege that Heartland and PNC obtained actual knowledge of TGC’s

misappropriation of investor funds from (1) manual processing of investor wires, which

disclosed on their face that the money was investor, fiduciary money; (2) manual processing of

considerable payments for Courtright’s personal benefit; (3) discharge of their know your

customer, BSA, and due diligence duties; and (4) interactions with TGC and Courtright when

processing both incoming and outgoing payments. But these allegations, alone or taken together,

do not allow the Court to infer that PNC and Heartland had actual knowledge of the fraud.

         Initially, “[m]ere knowledge of the fiduciary relationship is not enough to raise a duty of

inquiry on the part of a bank.” Crawford Supply I, 2010 WL 320299, at *7. Thus, the fact that

Heartland and PNC knew that investors wired money into TGC’s accounts does not provide a

basis for inferring that Heartland and PNC actually knew of TGC’s misconduct, particularly

where TGC did not use customer-segregated accounts. 3 Although Plaintiffs further contend that

TGC’s commingling of funds was itself a problem and should have provided Heartland and PNC

with notice of TGC’s misconduct, the CPAs allowed TGC to use investor funds for a number of

purposes so that commingling would not have alone set off red flags. 4 See Quilling v. Nat’l City

Bank of Mich./Ill., No. 99 C 50412, 2001 WL 1516732, at *9 (N.D. Ill. Nov. 27, 2001)

3
 PNC also argues that PLB and A.S. Palmer cannot rely on PNC’s knowledge of investor funds because
PLB and A.S. Palmer wired funds to Heartland, not PNC. Because knowledge of a fiduciary relationship
generally does not support PNC’s actual knowledge, the Court does not consider whether PLB and A.S.
Palmer’s claims against PNC fail for this additional reason.
4
  With respect to PNC, the complaint does not allege that PNC ever reviewed a CPA, meaning that PNC
could not be charged with any knowledge of the permitted uses of investor funds. Although Plaintiffs do
claim that they have alleged that PNC reviewed CPAs in their response to the motions to dismiss, the
paragraphs they cite from the complaint do not support that assertion. But, as noted above, even taking
this additional allegation from the response brief into account would not change the Court’s analysis of
whether PNC had actual knowledge of TGC and Courtright’s misconduct.

                                                   12
   Case: 1:20-cv-01023 Document #: 51 Filed: 02/09/21 Page 13 of 25 PageID #:666




(agreement did not provide bank with knowledge about how funds were to be used because the

agreement was “about as clear as mud,” “confusing and convoluted,” and “would not have made

it obvious to National City that Benson was breaching his fiduciary duties by withdrawing funds

from the account in violation of the agreement”).

       Further, Plaintiffs do not point to any duty the banks had to track every expenditure of the

funds in TGC’s accounts, and the FOA does not impose a duty on banks to “cross-referenc[e] the

accounts of all those who had dealings with the bank and acted as fiduciaries with their personal

incomes and other assets.” Crawford Supply II, 2011 WL 1131292, at *8. Therefore, that

Courtright made many transfers from TGC’s accounts to his own personal accounts “does not,

without more, give rise to the inference that a bank had actual knowledge of wrongdoing or bad

faith,” particularly because “there are many legitimate reasons why a fiduciary might frequently

move large sums of money on behalf of a principal.” Crawford Supply I, 2010 WL 320299, at

*7 (collecting cases); see also Beedie v. Associated Bank Ill., N.A., No. 10-cv-1351, 2011 WL

2460959, at *4 (C.D. Ill. June 21, 2011) (allegation that the fiduciary moved large sums of

money from fiduciary account to his personal account did not provide a basis to infer that the

bank had knowledge of the fiduciary’s misconduct); Setera v. Nat’l City Bank, No. 07 C 2978,

2008 WL 4425446, at *3 (N.D. Ill. Sept. 26, 2008) (“The most the bank could be charged with is

knowledge that Jines was making frequent withdrawals from the MPI account. This level of

knowledge, however, does not amount to ‘express factual information’ that the funds were being

used for Jines’s private purposes[.]”); Johnson v. Citizens Nat’l Bank of Decatur, 30 Ill. App. 3d

1066, 1072 (1975) (“[T]here are many legitimate reasons why an agent and principal might

engage in odd checking practices.”).




                                                13
   Case: 1:20-cv-01023 Document #: 51 Filed: 02/09/21 Page 14 of 25 PageID #:667




       Next, Plaintiffs allege that, in discharging their duties under federal regulations to know

their customers and engage in due diligence to detect money laundering, Heartland and PNC

should have discovered the fraud. But the fact that Heartland and PNC discharged their

regulatory duties does not show actual knowledge but only that they had procedures in place that

could have uncovered misconduct. See Berman v. Morgan Keegan & Co., 455 F. App’x 92, 95

(2d Cir. 2012) (know your customer obligations could only support an inference of what a bank

should have known, not what the bank actually knew); El Camino Res., Ltd. v. Huntington Nat’l

Bank, 722 F. Supp. 2d 875, 923–24 (W.D. Mich. 2010) (collecting cases rejecting arguments that

a bank’s anti-money laundering obligations support a finding of actual knowledge of fraud

because such arguments “do nothing to prove actual knowledge, but assert only what the Bank

should have known had it fulfilled its duties of investigation”), aff’d, 712 F.3d 917 (6th Cir.

2013). Again, the question is not what Heartland and PNC should have known, but what they

did in fact know.

       Finally, aside from the specific interactions discussed below with respect to Heartland,

Plaintiffs only make conclusory allegations about the banks’ interactions with TGC and

Courtright when processing payments. The Court cannot infer that the banks gained any specific

knowledge about misconduct from these unspecified interactions. See Time Savers, Inc., 371 Ill.

App. 3d at 770 (allegation that a bank had actual knowledge of fraud based on conversations

with fiduciary did not suffice to show actual knowledge where the complaint did not include any

details related to those conversations).

       Although this means that Plaintiffs have not alleged that PNC had actual knowledge of

TGC and Courtright’s misconduct, the Court must also consider whether Heartland’s extension

of credit and financing to TGC and its review of TGC’s operations, business, and finances in



                                                 14
   Case: 1:20-cv-01023 Document #: 51 Filed: 02/09/21 Page 15 of 25 PageID #:668




connection with the financing demonstrates Heartland’s actual knowledge. Plaintiffs’ more

general allegations about Heartland’s possession and review of these documents suffer from the

same flaws discussed already because they focus only on what Heartland should have known,

not on what Heartland actually knew. See Crawford Supply I, 2010 WL 320299, at *7 (“What

LaSalle ‘should have known’ is not what matters, however. What matters under the Fiduciary

Obligations Act is what LaSalle actually knew.”). But Plaintiffs sufficiently allege that

Heartland eventually attained actual knowledge of the misconduct by September 10, 2018, when

TGC’s controller and Courtright admitted to Heartland that TGC was using incoming money

from new investors to make up the shortfalls in guaranteed investor payouts. Although

Heartland claimed to terminate its relationship with TGC and Courtright shortly after learning of

the Ponzi scheme, Plaintiffs allege that Courtright continued to make improper transfers from

TGC’s Heartland accounts well into 2019. Therefore, Plaintiffs can pursue their claims against

Heartland with respect to misconduct occurring on or after September 10, 2018 based on

Heartland’s actual knowledge of such misconduct.

       B.      Bad Faith

       This does not end the inquiry, however, because Plaintiffs can alternatively avoid the

FOA bar by alleging that PNC and Heartland had knowledge of sufficient facts regarding TGC

and Courtright’s wrongdoing that the banks’ actions amounted to bad faith. Illinois courts have

defined “bad faith” for FOA purposes to include situations “where the bank ‘suspects that the

fiduciary is acting improperly and deliberately refrains from investigating in order that [it] may

avoid knowledge that the fiduciary is acting improperly.’” Mikrut v. First Bank of Oak Park,

359 Ill. App. 3d 37, 50 (2005) (alteration in original) (quoting Cnty. of Macon v. Edgcomb, 274

Ill. App. 3d 432, 436 (1995)); see also Time Savers, Inc., 371 Ill. App. 3d at 768 (“In



                                                15
   Case: 1:20-cv-01023 Document #: 51 Filed: 02/09/21 Page 16 of 25 PageID #:669




determining whether a bank has acted in bad faith, courts will consider whether it was

commercially unjustifiable for the payee to disregard and refuse to learn readily available facts

such that it was bad faith to remain passive.”). But a bank’s negligence is not enough to meet the

bad faith standard. Beedie v. Associated Bank Ill., N.A., No. 10-cv-1351, 2012 WL 13005591, at

*6 (C.D. Ill. Aug. 30, 2012). Plaintiffs rely on essentially the same allegations of the banks’

knowledge to alternatively argue that Heartland and PNC acted in bad faith. The Court

addresses these allegations as they relate to each bank separately.

       First, with respect to PNC, the complaint does not suggest that PNC had any motive not

to investigate TGC or Courtright’s actions. Unlike Heartland, the complaint alleges that PNC

had only a depositor relationship with TGC and Courtright. Plaintiffs do not allege that PNC

gave TGC or Courtright preferential treatment, accepted payments to service Courtright’s

personal debt, or otherwise had any specific insight into Courtright’s personal finances. See

Paloian, 2011 WL 5325562, at *8 (allegations did not support bad faith where, among other

things, the plaintiff did not allege that the bank had any knowledge of the fiduciaries’ “personal

finances or any reason to believe they were living a lifestyle unsupported by their legitimate

income”); Crawford Supply I, 2010 WL 320299, at *9 (no basis for an inference of bad faith

where, among other things, the bank did not give the fiduciary “preferential treatment or

assistance,” the bank did not accept payments from the fiduciary to service his personal debt, and

the bank did not have any “special insight into [the fiduciary’s] income or his personal

finances”). Further, TGC and Courtright’s misconduct was not obvious, particularly given the

fact that TGC had ordinary and not customer segregated accounts with PNC. Cf. In re Peregrine

Fin. Grp. Customer Litig., No. 12 C 5546, 2014 WL 4784113, at *7 (N.D. Ill. Sept. 25, 2014) (a

bank’s knowledge of a customer segregated account from which it would be unlikely to have a



                                                16
    Case: 1:20-cv-01023 Document #: 51 Filed: 02/09/21 Page 17 of 25 PageID #:670




large number of transfers to non-principal accounts suggested the bank’s bad faith). And

“[m]ere suspicious circumstances,” like the fact that TGC deposited funds from distressed

company lenders into its account or opened accounts with PNC after having a longstanding

relationship with Heartland, “are not enough to require the Bank to inquire.” 5 Johnson, 30 Ill.

App. 3d at 1072. Plaintiffs also contend that PNC should have investigated further because it

knew that TGC had insufficient income to justify its withdrawals, but Plaintiffs do not point to

any specific allegations that PNC actually reviewed TGC’s financial statements, closely

monitored TGC’s accounts, or did anything else to obtain this knowledge.

        PNC’s continuation of the banking relationship with TGC after learning of the SEC’s

investigation into TGC comes closer to supporting a finding of bad faith. But the SEC has broad

power to investigate potential past, ongoing, or future violations of the securities laws. 15

U.S.C. § 77t(a); Kokesh v. S.E.C., --- U.S. ----, 137 S. Ct. 1635, 1640 (2017). Without additional

details as to what PNC knew about the SEC investigation and how long it knew of that

investigation before shutting down TGC’s accounts, Plaintiffs have not plausibly alleged that

PNC acted in bad faith by failing to further investigate upon receiving notice of the SEC’s

investigation. Because Plaintiffs’ allegations do not give rise to an inference of bad faith by

PNC, the FOA bars them from proceeding on any claim against PNC.

        The analysis is different for Heartland, however, given Heartland’s more extensive

relationship with TGC and Courtright and its review of TGC and Courtright’s financial

documents. Plaintiffs allege that Heartland became uncomfortable with extending additional

funding to TGC in 2017 and asked for additional documentation as a result. Yet, despite this

5
 Plaintiffs claim in their response that PNC’s due diligence should have revealed the reason why
Heartland terminated its banking relationship with TGC and Courtright. But, as PNC points out, because
Plaintiffs only allege that PNC had a depositor relationship with TGC and Courtright, the allegations do
not plausibly suggest that PNC had reason to consider why Heartland terminated its relationship with
PNC.

                                                   17
   Case: 1:20-cv-01023 Document #: 51 Filed: 02/09/21 Page 18 of 25 PageID #:671




discomfort, Heartland continued to prop TGC up with short-term financing for over a year while

waiting for TGC to provide revised financial statements instead of conducting an active

investigation of its own. Citing Quilling, Heartland argues that its actions are the opposite of bad

faith because it identified concerns and ultimately terminated its relationship with TGC and

Courtright. See Quilling, 2001 WL 1516732, at *9 (no bad faith where bank started investigating

“[a]s soon as the slightest suspicion arose,” even though “it took nine months and another letter

. . . before [the bank] shut the account down”). But Quilling was decided at the summary

judgment stage, and Plaintiffs’ allegations here at least suggest that Heartland only took cursory

steps to investigate while at the same time ignoring signs of wrongdoing. For example, Plaintiffs

allege that Heartland relied on Courtright’s representations about TGC’s business and changes it

was making to address cash flow concerns while ignoring evidence in the CPAs and financial

statements that directly undermined Courtright’s representations. This at least calls into question

whether Heartland’s actions in requesting additional documentation and providing only short-

term loans negate a finding of bad faith.

       Additionally, Plaintiffs’ allegations suggest that Heartland had a financial motive to avoid

digging deeper into TGC and Courtright’s actions. Because Heartland had made loans directly

to Courtright, Plaintiffs allege that a more fulsome investigation could have jeopardized the

potential for repayment. See Crawford Supply II, 2011 WL 1131292, at *6 (bank chose “to

ignore [fiduciary’s] breaches rather than lose his business”); Ohio Cas. Ins. Co. v. Bank One, No.

95 C 6613, 1996 WL 507292, at *1, *4 (N.D. Ill. Sept. 5, 1996) (plaintiff sufficiently alleged bad

faith where, among other things, bank executives socialized with the fiduciary, who was the

township supervisor, and the bank had a strong financial interest in keeping the township’s

accounts with the bank). Combined with the fact that Courtright had transferred TGC funds into



                                                18
   Case: 1:20-cv-01023 Document #: 51 Filed: 02/09/21 Page 19 of 25 PageID #:672




his own account at Heartland and used funds from TGC’s accounts to pay his mortgage with

Heartland, the complaint includes allegations of more than just suspicious circumstances or

negligence. See Falk v. N. Trust Co., 327 Ill. App. 3d 101, 103–04, 111–12 (2001) (the plaintiff

sufficiently alleged a bank’s bad faith by alleging that the fiduciary had transferred the

principal’s funds into her own account, the fiduciary used funds to pay a personal loan owed to

the bank, and the bank had reviewed the fiduciary’s tax returns and other financial statements

and knew she had insufficient income to support her account and loan activity); Crawford Supply

I, 2010 WL 320299, at *8 (“The fact that the bank accepted checks drawn on the principal’s

account in payment of the fiduciary’s personal debts owed to the bank was critical to the [Falk]

court’s finding [of bad faith] in that case”). Taken together, Plaintiffs’ allegations against

Heartland give rise to an inference of bad faith, allowing them to more generally pursue their

claims against Heartland under the FOA. See Ohio Cas. Ins. Co., 1996 WL 507292, at *4

(“While probably none of the matters alleged, standing alone, would be sufficient to demonstrate

bad faith, their totality raises enough of an inference of bad faith for pleading purposes.”).

       C.      Section 7

       In response to Heartland’s motion to dismiss, Plaintiffs also argue that they may proceed

against Heartland under § 7 of the FOA regardless of whether the complaint sufficiently alleges

Heartland’s actual knowledge or bad faith. Section 7 of the FOA provides that a drawee bank is

liable where a fiduciary makes a payment to the bank for a personal debt and breaches his

fiduciary duty in doing so. 760 Ill. Comp. Stat. 65/7; Mikrut, 359 Ill. App. 3d at 49 (“Section 7,

however, also provides that a drawee bank is liable if a fiduciary delivers a check made payable

to it ‘in payment of or as security for a personal debt,’ and ‘if the fiduciary in fact commits a

breach of his obligation as fiduciary in drawing or delivering the check.’ Under this latter



                                                 19
      Case: 1:20-cv-01023 Document #: 51 Filed: 02/09/21 Page 20 of 25 PageID #:673




provision, plaintiffs must show that [the fiduciary] drew checks on the client escrow account in

payment of or as security for a personal debt [the fiduciary] owed to [the bank].” (quoting 760

Ill. Comp. Stat. 65/7)). Plaintiffs argue that because Courtright used funds from TGC’s accounts

to pay his outstanding personal loan balances to Heartland, they need not show that Heartland

had actual knowledge or acted in bad faith to proceed against it. Heartland argues that § 7 does

not apply because Plaintiffs have not alleged that the specific funds they deposited in TGC’s

accounts at Heartland were among those used to pay Courtright’s personal debt to Heartland.

But this asks too much of Plaintiffs at the pleading stage. All Plaintiffs allege that they wired

funds to TGC’s accounts before Courtright made at least some of the payments to Heartland on

his personal debt from TGC’s accounts and that TGC commingled funds in its accounts, making

tracing next to impossible. Therefore, at this stage, the Court finds that § 7 provides Plaintiffs

with another basis to hold Heartland liable under the FOA. And because the Court has found

that the FOA does not bar Plaintiffs’ claims against Heartland, it proceeds to address whether

Plaintiffs have sufficiently alleged their common law claims against Heartland.

II.      Aiding and Abetting Claims

         To state an aiding and abetting claim, Plaintiffs must allege that (1) TGC or Courtright

performed a wrongful act that caused injury, (2) Heartland was aware of their role when they

provided assistance, and (3) Heartland knowingly and substantially assisted the violation. Time

Savers, Inc., 371 Ill. App. 3d at 772. Although Rule 9(b) applies to the circumstances

surrounding the alleged fraud involved, Plaintiffs may allege Heartland’s knowledge generally.

Heffernan v. Bass, 467 F.3d 596, 601–02 (7th Cir. 2006); Prestwick Cap. Mgmt. Ltd. v.

Peregrine Fin. Grp., Inc., No. 10 C 23, 2010 WL 4684038, at *4 (N.D. Ill. Nov. 12, 2010).




                                                 20
   Case: 1:20-cv-01023 Document #: 51 Filed: 02/09/21 Page 21 of 25 PageID #:674




       Heartland does not dispute that Plaintiffs have sufficiently alleged that TGC and

Courtright perpetrated a fraud or breached their fiduciary duties. Instead, they challenge the

second and third elements, arguing that Plaintiffs have not alleged Heartland’s actual knowledge

or substantial assistance. The Court has already addressed the actual knowledge question above,

finding that Plaintiffs have only alleged Heartland’s actual knowledge of TGC and Courtright’s

misconduct on or after September 10, 2018. And allegations of bad faith or what the banks

should have known do not suffice for purposes of an aiding and abetting claim. See Zachman v.

Citibank, N.A., 183 F. Supp. 3d 922, 924 (N.D. Ill. 2016) (failure to allege bank’s actual

knowledge of scheme was fatal to aiding and abetting claim); In re Canopy Fin., Inc., No. 12-cv-

04646, 2015 WL 3505010, at *7 (N.D. Ill. June 2, 2015) (“[A]nalysis of claims of aiding and

abetting fraud and breach of fiduciary duty has consistently distinguished actual knowledge and

participation from the ‘should have known’ state of mind, and has just as consistently held that

the latter mindset is not actionable.”); Johnson v. Filler, 2018 IL App (2d) 170923, ¶¶ 20–23

(complaint failed to meet knowledge requirement of an aiding and abetting claim where it

implied that the defendant “did not know of any undue influence but would have found out if he

had investigated”).

       Further, to the extent that Plaintiffs could assert Heartland’s actual knowledge of TGC

and Courtright’s fraud before September 10, 2018, the complaint does not allow for the inference

that Heartland substantially assisted this fraud. Plaintiffs allege that Heartland provided

substantial assistance by processing the deposit of investors’ funds into TGC’s accounts and

allowing investors’ funds to be used for Courtright’s personal benefit. Plaintiffs also claim that

Heartland extended TGC and Courtright a financial lifeline that allowed the scheme to continue.

But these allegations do not rise to the required level of substantial assistance and instead



                                                 21
    Case: 1:20-cv-01023 Document #: 51 Filed: 02/09/21 Page 22 of 25 PageID #:675




demonstrate only that Heartland provided TGC and Courtright with routine banking services.

See Bane v. Sigmundr Expl. Corp., 848 F.2d 579, 582 (5th Cir. 1988) (“[R]outine extension of a

loan does not amount to substantial assistance.”); Heinert v. Bank of Am., N.A., 410 F. Supp. 3d

544, 552 (W.D.N.Y. 2019) (routine banking services, “even where they are performed with

‘atypical’ frequency,” do not support finding of substantial assistance), aff’d, --- F. App’x ----,

2020 WL 6689287 (2d Cir. 2020); In re TelexFree Sec. Litig., 357 F. Supp. 3d 70, 76 (D. Mass.

2019) (provision of banking services, including effecting transfers and making payments, does

not actively or substantially assist a fraud). Because Plaintiffs have not sufficiently alleged that

Heartland actually knew that pre-September 10, 2018 transactions assisted TGC and Courtright

in committing fraud and breaching their fiduciary duties, such extension of financing cannot

amount to substantial assistance, even if it allowed TGC and Courtright to continue their scheme

longer than they otherwise would have been able. See El Camino, 722 F. Supp. 2d at 911

(“Ordinary business transactions that a bank performs for its customer can satisfy the substantial

assistance element of an aiding-and-abetting claim only if the bank ‘actually knew that those

transactions were assisting the customer in committing a specific tort.’” (citation omitted)) 6; cf.

Cagan v. W. Suburban Bank, No. 90 C 5582, 1992 WL 80966, at *1–2, 6 (N.D. Ill. Apr. 15,

1992) (bank’s actions constituted substantial assistance where, in addition to facilitating

investments, it “remain[ed] silent despite its knowledge of the sham nature of these investments”

and so arguably “fostered the entire scheme and kept the house of cards from collapsing longer

than it otherwise might have”).



6
  Plaintiffs cited only a portion of this quotation from El Camino to support their argument that Heartland
and PNC’s undertaking of “ordinary business transactions” could support the substantial assistance
element. Doc. 34 at 32. In doing so, they mischaracterized the court’s analysis in El Camino by omitting
the qualification that ordinary transactions only satisfy the substantial assistance element if the bank knew
the transactions assisted its customer in committing misconduct. El Camino, 722 F. Supp. 2d at 911.

                                                     22
   Case: 1:20-cv-01023 Document #: 51 Filed: 02/09/21 Page 23 of 25 PageID #:676




       As for whether Heartland provided substantial assistance on or after September 10, 2018,

Plaintiffs allege that even though Heartland took steps to end its relationship with TGC and

Courtright, transfers continued between TGC and Courtright’s accounts. They also allege that

Heartland did not report its knowledge of the Ponzi scheme to investors, allowing TGC and

Courtright to continue the scheme at another bank and still pay down Courtright’s obligations to

Heartland with investor funds. These allegations at least allow for an inference that Heartland

provided TGC and Courtright with substantial assistance in perpetuating their fraud and

breaching their fiduciary duties on or after September 10, 2018. See Thornwood, Inc. v. Jenner

& Block, 344 Ill. App. 3d 15, 29 (2003) (allegations that the defendant actively concealed

information sufficed to suggest substantial assistance). Therefore, Plaintiffs may proceed on

their aiding and abetting claims related to Heartland’s actions on or after September 10, 2018.

III.   Claims Depending on the Existence of a Legal Duty

       To state claims for negligence, fraud by omission, and breach of fiduciary duty, Plaintiffs

must allege, respectively, that Heartland owed them a duty of care, a duty to speak, or a fiduciary

duty. See Setera, 2008 WL 4425446, at *4 (“A claim for negligence requires that the defendant

breach a duty of care owed to the plaintiff.”); Weidner v. Karlin, 402 Ill. App. 3d 1084, 1087

(2010) (claim for fraud by omission requires a special or fiduciary relationship that gives rise to a

duty to speak); Paloian, 2011 WL 5325562, at *4 (plaintiff must allege existence of fiduciary

relationship in order to state claim for breach of fiduciary duty).

       Initially, Illinois does not recognize a common law duty of care extending from Heartland

to Plaintiffs because banks do not owe a duty of care to non-customers. See Setera, 2008 WL

4425446, at *4 (collecting cases); Thompson v. Capital One Bank, Inc., 375 F. Supp. 2d 681,

683–84 (N.D. Ill. 2005). As for the other two claims, which depend on the existence of a



                                                 23
   Case: 1:20-cv-01023 Document #: 51 Filed: 02/09/21 Page 24 of 25 PageID #:677




fiduciary or special relationship, a bank generally does not owe a fiduciary duty to its depositors,

let alone to its non-customers. See Geimer v. Bank of Am., N.A., 784 F. Supp. 2d 926, 932 (N.D.

Ill. 2011) (the relationship between a bank and a depositor is “no more than ‘an arms-length

transaction between debtor and creditor’” (quoting Miller v. Am. Nat’l Bank & Tr. Co., 4 F.3d

518, 520 (7th Cir. 1993))). A fiduciary relationship may arise, however, where a plaintiff places

trust and confidence in the defendant so that the defendant attains a position of influence and

superiority over the plaintiff. Kurtz v. Solomon, 275 Ill. App. 3d 643, 651 (1995). Here,

Plaintiffs have provided only conclusory allegations that they placed trust and confidence in

Heartland, generically alleging that they “trust and have confidence in banks like PNC and

Heartland,” Doc. 1 ¶ 175, with no factual allegations to support this conclusion. And Plaintiffs

do not even allege that Heartland held a position of influence and superiority over Plaintiffs. See

Paloian, 2011 WL 5325562, at *4 (“In the absence of dominance and influence, there is no

fiduciary relationship between the parties, no matter what the level of trust [the depositor] placed

in [the bank].”).

       Plaintiffs respond that their negligence, fraud by omission, and breach of fiduciary duty

claims may proceed because the FOA establishes duties that Heartland owed to TGC’s investors.

Indeed, a statute may create a duty. See Bd. of Educ. of Indian Prairie Sch. Dist. No. 204 v. Du

Page Cnty. Election Comm’n, 341 Ill. App. 3d 327, 331 (2003) (collecting cases). But here, in

enacting the FOA, Illinois “expressed the intent to preempt other state law and to establish a total

defense to banks for all claims arising from a bank’s honest interactions with fiduciaries.”

Crawford Supply I, 2010 WL 320299, at *9. It does not appear that the Illinois legislature

intended to create additional duties actionable in the common law, with the FOA instead

“purposely narrow[ing] common law liability, which held a third-party liable if it ‘assisted a



                                                 24
   Case: 1:20-cv-01023 Document #: 51 Filed: 02/09/21 Page 25 of 25 PageID #:678




fiduciary in misappropriating a principal’s funds’ regardless of whether that third-party had

knowledge of the misappropriation.” Willmott v. Fed. Street Advisors, Inc., No. 05 C 1124, 2006

WL 3743716, at *4 (N.D. Ill. Dec. 19, 2006) (quoting Appley, 832 F.2d at 1030–31). Because

Heartland does not challenge Plaintiffs’ ability to pursue an affirmative claim under the FOA

based on the alleged breach of the statutory requirements, the Court fails to see how common

law claims of negligence, fraud by omission, or breach of fiduciary duty based on the FOA

would afford Plaintiffs any non-duplicative relief. Cf. Crawford Supply II, 2011 WL 1131292, at

*11 (dismissing affirmative FOA claim as duplicative of plaintiffs’ bad faith negligence and

breach of contract claims). Therefore, because Plaintiffs have not alleged any extra-statutory

duty and any potential statutory duties duplicate Plaintiffs’ affirmative FOA claim, the Court

finds it appropriate to streamline the case and focus on whether Plaintiffs can demonstrate

Heartland committed an affirmative violation of the FOA.

                                        CONCLUSION

       For the foregoing reasons, the Court grants in part and denies in part Heartland’s motion

to dismiss [27] and grants PNC’s motions to dismiss [30]. The Court dismisses all of Plaintiffs’

claims against PNC without prejudice. The Court dismisses Plaintiffs’ claims for fraud by

omission (Count I), breach of fiduciary duty (Count III), aiding and abetting fraud and breach of

fiduciary duty with respect to actions that occurred before September 10, 2018 (Counts IV and

V), and negligence (Count VI) against Heartland without prejudice.



Dated: February 9, 2021                                      ______________________
                                                             SARA L. ELLIS
                                                             United States District Judge




                                                25
